Case 2:18-cv-00215-CAS-E Document 106 Filed 12/24/19 Page1of4 Page ID #:637

 

FILED
CLERK, U.S. DISTRICT COURT

 

December 20, 1919

December 24, 2019

 

 

 

CENTRAL DISTRICT OF CALIFORNIA
By: CM DEPUTY

 

 

 

To: Hon. Christina A. Snyder,, Presiding
Ulnited States District Couirt
Central District of California
312 No. Spring Street
Los Angeles, CA 90012
Ref: Civil Action No. 2:18-cv-
00215-CAS-E

Myron Ross dba Heroes & Legends is an autograph dealer. We
received a cease and desist letter from the Barry Rosen
attorney and immediately complied with this. The image, a

copyrighted photo of Gina lee Nolan from Baywatch was not
marked as such and Ms. Nolan signed over 100 such copies of
which we purchased 5 for the autographs at a cost of $20.00
each ($100.00) to resell for $40 or $45 each.

Since Ms. Nolan essentially knew these were copyright she has
apparently placed hundreds of people at risk of being sued by
Rosen as we were. We did NOT reprint the photos. We have
since found out that they were reprinted by Hollywood Show
for Ms. Nolan to sign. David Elkouby of Hollywood Show
advised me he paid $25,000.00 to Rosen as “punishment” for
Case 2:18-cv-00215-CAS-E Document 106 Filed 12/24/19 Page 2o0f4 Page ID #:638

reprinting the photo. We purchased these strictly for the
autograph and had nothing to do with the printing. Our COA
(certificate of Authenticity) states nothing about the image,
only the autograph, we still do not feel we did anything wrong
as the autograph was signed by Ms. Nolan and that is what we
purchased.

It seems we were caught in the middle of a problem between

Rosen and the Hollywood Show as possible another 100 people
may be in the future.

Myron Ross

Heroes & Legends
Page ID #:639

   

o
® Extremely Urgent
©.

   

Express a ome 0 z 0 0

 

, FedEx Package a2 “ws A, / { Z &
s US Airbill ; Tracking a I 35 = 1 bb

 

           
      

 

4 Express Package Service *"Tamset locctions Packages up ta 150 lbs,
1 =" 4 Fer packages over 750 tke, esate
“af r P FodEx Express Freipht US Airhitt
_ xa Es
) soci FedEx First Overnight [7] FedEx 2Day AM,
Earkist next business morning dalivery to select | | Second business morning.”
focatons, Friday sheements wel be delivered on Saturday Delivery NOT. aveitabte.

‘ Monday unloss Ssturday Delvory is sotected.
, / ‘ “
kf f » FedEx Priority Overnight j 7 FedEx 2Da
Com an LB Nacbasomsenetan Son swt LJ Second business ohemoon  Thrseyshnems
i ) }  dalvered on Monday untoss Saturday Detivery pas be delivered on Monday uniss Saturday
+ ip solected. Delvery is selected,

6 Filed 12/24/19

   

 

 

 

Address ¢ =“ 1 Poles | (77 Rte Standard Overnight C1 face bapress Saver
a a eat = Saturday Delvery NOT dvalable — Saturday Delwery NOT available
) Ci i? , ' i-y he é 5 Packaging “Declared value eit $500,
[]] FedEx Envelope fi ke | 7) FedEx [7 FedEx
2 Your Internal Billing Reference sey Fete Envelope LJ Fedex Pal LI on LI tube =] Other

 

 

081 WOo'Kapay

 

   
    

fedex.com 1800.Goredex 1.800.463.3339
jw

     

    

 

 

 

      

 

 

To 6 Special Handling and Delivery Signature Options Fans may anply: Seo tho FodEx Sorvice Guide,
Recipient's . 5
2 Name aturday Delivery &
evsitable for fandard Overnight, ay AM. or Fer Apress Saver, att
QO fable for FedEx Standard Overnight, FedEx 20ay AM FedEx & $i a
rm
s =
LW ) Compa pure Required ft Someone a ents address &
I @Sgnature for detivary, may sign for delivery: S
c=
Y) Dog this shipment contain dangerous goods? B
< Address Ona box mest be checked 8
O ) We cannot delivar to PO. boxes or PO. ZIP codes. — Yes ies rm ice a)
LO pasion No LJ Sperataened (| rece | Bryce en
od Address Cees ef estetion apply for dangorous ods — sao the current FedEx Service Cuda [] Cargo Aircrart Only
5 Uso this line for the HOLD location address or for continyation ‘of your shipping addross, FedEx 2Day tn seloctigeatang. |.
1 7 Payment Binto:
© ) ;
1 Ci é L
> i
o ie at + a 1 TE » ' .
« j lis 5 “- gg] i”
Ee =. fa . ; Sh sheagh is
6 | forkayatraae ! «  (KYY
O é ) 8135 3166 0268 Rav. Date 25 = Pan #167002 + ©2512-2915 Reuse « UNTED IN US.A RADA ong
a}

a (ts! g fc3

L-

 
O|OAUZ

2V50/08T/2IV9S WNSC 6T930E2 sagzbe ald

E Document ener Page 4o0f4 Page ID #:640

— en

“aia jaqe| Buiddiys gsseudxq x4pay jo doy ub

 
